Citation Nr: 0003413	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  97-17 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from November 1967 to 
November 1969, and from February 1970 to February 1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1997 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded this case in 
December 1998.


FINDINGS OF FACT

1.  The veteran has submitted his own statements describing 
certain stressful events experienced in service.

2.  Medical evidence is of record showing a diagnosis of 
PTSD.

3.  The examiner who diagnosed PTSD recorded in the 
examination report the veteran's history of certain stressful 
events experienced in service and, to this extent, the 
examination report provides a general link between the 
alleged stressful events and the diagnosis of PTSD.


CONCLUSION OF LAW

The claim for service connection for PTSD is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991).  
During the pendency of this appeal, regulations pertaining 
specifically to service connection for PTSD were revised.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) 
(holding that, where a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to appellant should and will apply 
unless Congress provides otherwise or permits the Secretary 
to do otherwise).

Prior to June 18, 1999, section 3.304(f) of VA regulations 
provided that service connection for PTSD required (1) 
medical evidence establishing a clear diagnosis of the 
condition; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998); see also Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997); Moreau v. Brown, 9 Vet. App. 389, 
394-95 (1996).  In June 1999, section 3.304(f) was revised 
and now provides that service connection for PTSD requires 
(1) medical evidence diagnosing the condition in accordance 
with section 4.125(a) of VA regulations; (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor actually occurred.  
38 C.F.R. § 3.304(f) (1999).  Section 4.125(a) of VA 
regulations provides,

If the diagnosis of a mental disorder 
does not conform to DSM-IV or is not 
supported by the findings on the 
examination report, the rating agency 
shall return the report to the examiner 
to substantiate the diagnosis.

38 C.F.R. § 4.125(a) (1999).

With regard to the criterion of 3.304(f) that requires 
credible supporting evidence that the claimed in-service 
stressor actually occurred, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 1991).  Prior to the revisions to the regulations, the 
United States Court of Appeals for Veterans Claims (Court) 
stated,

Where it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be 'satisfactory,' e.g., 
credible, and 'consistent with the 
circumstances, conditions, or hardships 
of [combat] service.

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) (1998).  
However, where VA determines from the evidence that the 
veteran did not engage in combat with the enemy or where the 
veteran, even if he did engage in combat, is claiming 
stressors not related to combat, his lay testimony alone is 
not enough to establish that the stressors actually occurred.  
Rather, his testimony must be corroborated by "credible 
supporting evidence" and must not be contradicted by service 
records.  38 C.F.R. § 3.304(f) (1998); Doran v. Brown, 6 Vet. 
App. 283, 289 (1994); Zarycki, 6 Vet. App. at 98.

Similarly, the revisions to 3.304(f) provide,

If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.

38 C.F.R. § 3.304(f) (1999).

To establish a well grounded claim for service connection, a 
claimant has the burden to submit competent evidence to 
support each element of the claim, e.g., for direct service 
connection, the existence of a current disability; an injury 
sustained or disease contracted in service; and a link or 
nexus between the two.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  Evidence submitted in support of a claim 
"must . . . be accepted as true for the purpose of 
determining whether the claim is well grounded . . . [except] 
when the evidentiary assertion is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion."  King v. Brown, 5 Vet. App. 19, 21 
(1993).  Generally, the Board should consider only the 
evidence that is or may be favorable to the claim in deciding 
whether a claim is well grounded.  See Arms v. West, 12 Vet. 
App. 188, 195 (1999) (noting that generally "only the 
evidence in support of the claim is to be considered and 
generally a presumption of credibility attaches to that 
evidence in order to decide whether or not any VA claimant 
has sustained the claimant's burden of submitting a well-
grounded claim under section 5107(a)") (emphasis in 
original).

The Board notes that the veteran's alleged stressors in this 
case -- i.e., that he was exposed to incoming artillery, 
rocket, and mortar fire; that he witnessed a two-helicopter 
collision in which one of the pilots was killed; that he 
performed mine-sweeping duties; that he witnessed the death 
of a small Vietnamese child killed in a mine explosion; that 
he was standing near a truck when it was hit by incoming 
rocket grenade fire and that a buddy named Benjamin received 
a shrapnel wound; and that he heard that a good friend of his 
in another company was killed in Vietnam -- are presumed 
credible for the purpose of establishing a well grounded 
claim.  Moreover, a February 1997 VA examiner rendered a 
diagnosis of PTSD and the examination report reflected the 
examiner's awareness of some of the alleged stressors claimed 
by the veteran including the collision of the helicopters and 
the wounding of Ben.  Because the evidence in this case 
includes (1) the veteran's own statements describing certain 
stressful events experience in service which are presumed 
credible; (2) medical evidence in a February 1997 VA 
examination report showing a diagnosis of PTSD; and (3) the 
recording of the history provided by the veteran of certain 
stressful events allegedly experienced in service in the 
February 1997 examination report by the examiner who 
diagnosed PTSD which, to a limited extent, provides a general 
link between the alleged stressful events and the diagnosis, 
the Board concludes that the claim for service connection for 
PTSD is a well grounded claim.  38 U.S.C.A. § 5107(a) (West 
1991).  

For reasons indicated in more detail in the Remand below, the 
Board has decided that this well grounded claim is not 
meritorious on its own but may be capable of substantiation 
upon further development of evidence on remand which 
development was not accomplished by the RO pursuant to the 
December 1998 remand instructions of the Board.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990) (A well grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation); Stegall v. West, 11 Vet. App. 268 
(1998).


ORDER

The claim for service connection for PTSD is well grounded, 
and to this extent only the appeal is granted.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Because there is no evidence of record which conclusively 
showed that the veteran engaged in combat with the enemy and 
because the veteran testified at his hearing in November 1997 
that he did not engage in direct combat with the enemy, the 
Board remanded this case in December 1998 for development by 
the United States Armed Services Center for Research of Unit 
Records (USASCRUR) (formerly United States Army and Joint 
Services Environmental Support Group (ESG)) of possible 
supporting evidence for the claimed stressors.  Specifically, 
the Board instructed the RO to request another statement 
containing as much detail as possible about the stressors 
from the veteran and to send this statement with a copy of 
the DD 214 and the DA Form 20 or equivalent to the USASCRUR.

On remand, the RO obtained a statement from the veteran and a 
June 1999 letter from the RO to the USASCRUR indicates that 
this statement was forwarded to the USASCRUR.  However, the 
RO stated in the letter that a copy of the veteran's 201 file 
would be forwarded upon receipt.  The USASCRUR wrote in reply 
in June 1999 that it did not have sufficient information 
about the veteran's unit designation and Vietnam tour dates 
to conduct research and stated that a copy of the DA Form 20 
should be sent.  It appears that the RO did not send this 
information, although a copy of the DA Form 20, the DD Form 
214, and other service personnel records are in the claims 
file.  Accordingly, the Board concludes that the RO has not 
substantially complied with the Board's December 1998 remand 
instructions and this case must be remanded again.  Stegall 
v. West, 11 Vet. App. 268 (1998) (holding that, where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance).

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

1.  As instructed in the prior remand, 
the RO prepare a summary of all the 
claimed stressors alleged by the veteran 
in this case.  This summary, together 
with a copy of the DD 214 and the DA Form 
20 and all associated documents, should 
be sent to the United States Armed 
Service Center for Research of Unit 
Records.  The RO should request the 
Center to provide any information that 
might corroborate the veteran's alleged 
stressors.

2.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, the RO should 
specify those stressor(s) for the record 
and then schedule the veteran for a VA 
psychiatric examination to determine 
whether he has PTSD based on such 
stressor(s).  In determining whether or 
not the veteran has PTSD due to an 
inservice stressor, the examiner may rely 
only on the stressor(s) verified by 
USASCRUR.  The claims folder should be 
provided to the examiner for review.  The 
examination report should reflect review 
of pertinent material in the claims 
folder and include the complete rationale 
for all opinions expressed.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
actions are completed in full.  The RO 
should ensure that the diagnosis, if any, 
conforms to the DSM-IV and is supported 
by the findings on the examination report 
and if it does not, the RO must return 
the report tot he examiner to 
substantiate the diagnosis.  38 C.F.R. 
§§ 3.304(f), 4.125(a) (1999).

Thereafter, the RO should readjudicate 
the veteran's claim.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be provided an appropriate supplemental 
statement of the case and given the 
opportunity to respond.

The RO and the appellant are also advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (Court).  The Court has 
stated that compliance by the Board or 
the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the 



	(CONTINUED ON NEXT PAGE)



right to submit additional evidence and argument on the 
matters that the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of this case as a result of this action.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals


 

